Citation Nr: 0317650	
Decision Date: 07/25/03    Archive Date: 07/31/03	

DOCKET NO.  98-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from August 1956 to September 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

A May 2000 Board decision denied an increased evaluation for 
dysthymia and a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  By order dated July 2000, the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion vacating and remanding the Board's decision with 
respect to these issues.  A copy of the joint motion and a 
copy of the Court's order have been included in the veteran's 
claims file.

A March 2002 Board decision denied an increased evaluation 
for dysthymia and a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  By order dated October 2002 the Court granted 
a joint motion vacating and remanding the Board's decision 
with respect to the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  A copy of the joint motion and a copy of the 
Court's order have been included in the veteran's claims 
file.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, the appeal is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 
3.159 (2002).  In particular, the RO 
should ensure compliance with VA's 
obligations under the Veterans Claims 
Assistance Act of 2000 (VCAA) as 
interpreted by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of the veteran's 
service-connected dysthymia.  All 
symptoms should be reported in detail.  
The claims folder must be made available 
to the examiner for review and the 
examination report should reflect that 
such review was accomplished.  The 
examiner should report a multiaxial 
diagnosis identifying all current 
psychiatric disorders and offer an 
opinion of the extent to which the 
veteran's service-connected dysthymia 
causes occupational and social 
impairment.  The examiner should indicate 
the veteran's overall psychological, 
social and occupational functioning, 
using the Global Assessment of 
Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The examiner 
should also offer an opinion as to the 
extent to which the veteran's dysthymia 
interferes with his ability to obtain and 
retain gainful employment.

3.  Thereafter, the RO should 
readjudicate the issue on appeal, 
considering the VCAA.  If the 
determination remains unfavorable, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




